DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement
The information disclosure statement filed 2/28/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on 9/19/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 2 and 11 are objected to because of the following informalities: “wherein the default path list comprise at least…” should be “wherein the default path list comprises at least…”and “wherein the first object comprising an icon representing that the main output device is selected as a default path” should be “wherein the first object comprises an icon representing that the main output device is selected as a default path” or “wherein the first object comprising an icon representing the main output device is selected as a default path.”
Claims 3 and 12 are objected to because of the following informalities: the limitation “changing a location representing of the icon from the first object to the third object” is unclear and grammatically incorrect. Examiner suggests changing it to “changing a location of the icon from the first object to the third object”.  Appropriate correction is required.

Allowable Subject Matter
Claims 5, 6-7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The cited art does not disclose not teach the association of a button icon with a main button. The interpretation of changing the main output device as disclosed by Yoo et al (US 20120054613 A1) requires a user to input priority values for the output devices, however the GUIs disclosed by Yoo et al do not indicate the priority values in any way that could be applied to this claim. Double patenting rejections for all claims were also considered with regards to patent US11314478B2, however the usage and integration of the main and sub output devices in combination with the default and separate path lists are sufficiently different from the reference patent’s claims that an obviousness rejection would not be applicable. Thus claim 19, and claim 20 which is dependent on claim 19, are found allowable over the cited art.





Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The drawings filed 2/28/2022 were accepted.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al (US20120054613A1; filed 8/30/2011).

With regards to claim 1, Yoo et al discloses an electronic device comprising: a display (Yoo, Fig. 1, display unit 105); a communication interface (Yoo, paragraph 18: “The allocating may include outputting a device allocation setup User Interface (UI)”); at least one processor; and a memory operatively connected to the at least one processor, wherein the memory is configured to store instructions, that, when executed, enable the at least one processor to perform (Yoo, paragraph 103: “data storage device that can store data as a program which can be thereafter read by a computer system”): receiving a first user input to determine a main output device and a sub output device (Yoo, paragraph 14: “The allocating may include allocating an audio source, for which an execution instruction has been provided, to an audio output device having a higher priority.” Paragraph 16: “The allocating may include allocating an audio source, for which an execution instruction has been provided, to an audio output device having a higher priority.” Examiner is interpreting the main output device as the one with the highest priority as set by the user), wherein the sub output device is selected as an output device for a certain application (Yoo, paragraph 80: “Since one audio source per application window can be executed according to this example, the two application windows 311 and 313 indicate that two audio sources corresponding to the application windows 311 and 313 respectively are executed.” Fig. 3: sub output device (device #2) is selected as the output device for application #2), displaying a default path list and a separate path list, wherein the default path list comprises a first object of the main output device, and the separate path list comprises a second object of the sub output device (Yoo, Fig. 4B: shows the audio output devices using a list box), and outputting a first audio data through the main output device, and a second audio data of the application through the sub output device, and wherein the first audio data comprises audio data other than audio data generated by at least one application included in the separate path list (Yoo, paragraph 80: “Since one audio source per application window can be executed according to this example, the two application windows 311 and 313 indicate that two audio sources corresponding to the application windows 311 and 313 respectively are executed.”).

With regards to claim 2, which depends on claim 1, Yoo et al discloses wherein the default path list comprise at least one object including the first object, and wherein the first object comprising an icon (Yoo et al, Fig. 3: Speaker icons represent the output devices) representing  (Note: it is slightly unclear what is being claimed, but examiner is interpreting the meaning as what claim 11 states; Yoo, paragraph 14: “The allocating may include allocating an audio source, for which an execution instruction has been provided, to an audio output device having a higher priority.” Paragraph 16: “The allocating may include allocating an audio source, for which an execution instruction has been provided, to an audio output device having a higher priority.” Examiner is interpreting the main output device (Device #1) as the one with the highest priority as set by the user).

With regards to claim 3, which depends on claim 2, Yoo et al discloses wherein the memory is further configured to store an instruction for: based on a second user input to select an audio output device associated with a third object from the at least one object: changing a location representing of the icon from the first object to the third object, and outputting the second audio data through the selected audio output device (Yoo, Fig. 4A: Device #1 in the combo box can be swapped with the Device #3 option to change one of the audio sources (e.g. app#2) such that it outputs to device #3).

Claims 10-12 recite substantially similar limitations to claims 1-3 respectively and are thus rejected along the same rationales.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al in view of Kim et al (US 20170068507 A1; filed 7/21/2016, with priority to 9/3/2015).


With regards to claim 4, which depends on claim 3, Yoo et al does not disclose wherein the icon comprises an equalizer icon.
However, Kim et al teaches wherein the icon comprises an equalizer icon (Kim et al, paragraph 132: “the speaker list 1220 may include an equalizer-shaped icon 1222 representing that a speaker which is reproducing an audio content is the speaker at the bedroom”; paragraph 136: “In this case, the speaker list 1250 may include an equalizer-shaped icon 1251 representing that the speakers which are reproducing the audio content are the speaker at the living room and the speaker at the kitchen.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoo et al and Kim et al such that the icon is an equalizer-shaped icon. This is just an aesthetic choice but can be used to represent which speakers are reproducing the audio content (Kim et al, paragraph 136: “equalizer-shaped icon 1251 representing that the speakers which are reproducing the audio content”).

Claim 13 recites substantially similar limitations to claim 4 and is thus rejected along the same rationale.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al in view of Profitt (US 20110029874 A1; filed 7/31/2009).

With regards to claim 8, which depends on claim 1, Yoo et al does not disclose detecting a volume control event; displaying first audio volume information associated with the main output device and second audio volume information associated with the sub output device; and in response to a sixth user input on the second audio volume information, transmit a control signal to control a volume of one of the sub output device.
However, Profitt teaches detecting a volume control event; displaying first audio volume information associated with the main output device and second audio volume information associated with the sub output device; and in response to a sixth user input on the second audio volume information, transmit a control signal to control a volume of one of the sub output device (Profitt, Fig. 3: Volume Control menu shows volume information for both the primary and PIP audio outputs. The PIP audio outputs are being interpreted as the sub output and can be directed to headphones; paragraph 51: “Alternatively, if the headphones 154 (FIG. 1) are available, the audio channel of one of the video/audio program streams 202 or 204 could be directed to the headphones 154”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yoo and Profitt such that the volume of each output device could be manipulated separately. This would have enabled two viewer or media consumers to separately listen to different programs with their own volume preferences (Profitt, paragraph 51: “The situation above could be useful if there are two viewers interested in separately listening to the audio from two different programs;” paragraph 6: “there is a need in the arts to enable the viewer to control volume of multiple audio channels”).

Claim 17 recites substantially similar limitations to claim 8 and is thus rejected along the same rationale.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peterson (US20110196520A1): Teaches assigning audio outputs to computer screens.
Kim (US20150121278A1): Teaches associating application audio to various audio output devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178